DETAILED ACTION

This communication is in response to the Application filed on 14 April 2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 

EXAMINER’S AMENDMENT
The following claims have been amended with the approval of the applicant’s representative, Caleb Pollack. 

Please amend claim 1 as follows:

A method for searching an audio recording using text, the method comprising:
accepting a text search query;

converting the text search query to a phonetic representation of the text search query;

searching over an automatic speech recognition (ASR) index created for an audio file using the text search query to produce ASR search results wherein the ASR index comprises textual representations of words, each textual representation associated with a confidence score;
for one or more [[each]] words in the ASR search results associated with a confidence score below a threshold, searching over a portion of the phonetic representation of the audio file using the phonetic representation of the text search query to produce phonetic search results, wherein the phonetic representation is extended by a window comprised of at least one word before and at least one word after the [[position]] one or more words; and
returning as search results ASR search results and phonetic search results
wherein the searching further comprises:

processing each word in the ASR transcript sequentially;

starting a new time segment to be used with phonetic processing when an ASR word is encountered with confidence below a threshold, wherein the new time segment start is based on at least one of: start time of the current low confidence ASR word, start or end time of the previous high confidence ASR word; start or end time of the N previous confidence words; and fixed time window added to or subtracted from any of the aforementioned values;

continuing processing each word in the ASR and incrementing the phonetic portion until an ASR transcript word is found with a confidence score equal to or above the threshold or until the end of the ASR transcript is reached;

setting the end of the of the time sequence and adding a master list of media segments requiring a phonetic index; and

continuing to process each word until the entire ASR transcript has been processed.

Please amend claim 4 as follows:
The method of claim 1 wherein the phonetic representation and ASR index are comprised within a composite index, and wherein the phonetic representation represents portions of the audio file comprising words associated with a confidence score below the threshold and an overlap portion including words associated [[4]] with a confidence score not below the threshold.

Please amend claim 7 as follows:
A method for searching an audio recording using text, the method comprising:
accepting a text search query comprising a plurality of words;

searching over an automatic speech recognition (ASR) index created for an audio recording using the text search query to produce ASR search results, the ASR search results comprising words, each word associated with a confidence score;
for one or more [[each]] words comprised in the ASR search results associated with a confidence score below a threshold and having one or more preceding words in the ASR index and one or more subsequent words in the ASR index, searching over a portion of the phonetic representation of the audio recording for the word associated with a confidence score below the threshold where it occurs in the audio recording after the one or more preceding words and in the audio recording before the one or more subsequent words, to produce phonetic search results,
wherein the phonetic representation is extended by a window comprised of at least one word before and at least one word after the word position; and
returning as search results ASR search results and phonetic search results;
the searching further comprising: 

processing each word in the ASR transcript sequentially;

starting a new time segment to be used with phonetic processing when an ASR word is encountered with confidence below a threshold, wherein the new time segment start is based on at least one of: start time of the current low confidence ASR word, start or end time of the previous high confidence ASR word; start or end time of the N previous confidence words; and fixed time window added to or subtracted from any of the aforementioned values;

continuing processing each word in the ASR and incrementing the phonetic portion until an ASR transcript word is found with a confidence score equal to or above the threshold or until the end of the ASR transcript is reached;

setting the end of the of the time sequence and adding a master list of media segments requiring a phonetic index; and
continuing to process each word until the entire ASR transcript has been processed.

Please amend claim 10 as follows:
The method of claim 7 wherein the phonetic representation and ASR index are comprised within a composite index, and wherein the phonetic representation represents portions of the audio file comprising words associated with 

Please amend claim 14 as follows:
A system for searching an audio recording using text, the system    comprising:
a memory; and

a controller configured to:

accept a text search query comprising a plurality of words;

search over an automatic speech recognition (ASR) index created for an audio recording using the text search query to produce ASR search results, the ASR search results comprising words, each word associated with a confidence score;
for one or more s comprised in the ASR search results associated with a confidence score below a threshold and having one or more preceding words in the ASR index and one or more subsequent words in the ASR index, search over a portion of the phonetic representation of the audio recording for the word associated with a confidence score below the threshold where it occurs in the audio recording after the one or more preceding words and in the audio recording before the one or more subsequent words, to produce phonetic search results, wherein the phonetic representation is extended by a window comprised of at least one word before and at least one word after the position; and
returning as search results ASR search results and phonetic search results;

the searching further comprising: 

processing each word in the ASR transcript sequentially;

starting a new time segment to be used with phonetic processing when an ASR word is encountered with confidence below a threshold, wherein the new time segment start is based on at least one of: start time of the current low confidence ASR word, start or end time of the previous high confidence ASR word; start or end time of the N previous confidence words; and fixed time window added to or subtracted from any of the aforementioned values;

continuing processing each word in the ASR and incrementing the phonetic portion until an ASR transcript word is found with a confidence score equal to or above the threshold or until the end of the ASR transcript is reached;

setting the end of the of the time sequence and adding a master list of media segments requiring a phonetic index; and
continuing to process each word until the entire ASR transcript has been processed.



Please cancel claims 21-23.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is US 20080270138, hereinafter referred to as (Knight et al.) and US 20070036290 (Gasparri et al.). Knight et al. discloses a method for searching an audio recording using text, the method comprising: accepting a text search query (Knight et al., para [0043].); converting the text search query to a phonetic representation of the text search query (Knight et al., para [0048].); searching over an automatic speech recognition (ASR) index created for an audio file using the text search query to produce ASR search results wherein the ASR index comprises textual representations of words (Knight et al., para [0048].), each textual representation associated with a confidence score (Knight et al., para [0066]. A word score is interpreted as a confidence score.); and returning as search results ASR search results and phonetic search results (Knight et al., para [0096]. Thus, the returned search results depend on phonetic searching. See steps 600-615 of Knight et al., fig. 6.).
Knight et al., though, does not disclose for each word in the ASR search results associated with a confidence score below a threshold, searching over a portion of the phonetic representation of the audio file using the phonetic representation of the text search query to produce phonetic search results, wherein the phonetic representation is extended by a window comprised of at least one word before and at least one word after the position.
Gasparri et al. is cited to disclose for each word in the ASR search results associated with a confidence score below a threshold, searching over a portion of the phonetic representation of the audio file using the phonetic representation of the text search query to produce phonetic search results, wherein the phonetic representation is extended by a window comprised of at least one word before and at least one word after the position (Gasparri et al., para [0031]. And, Gasparri et al., para [0034]-[0035].).
However, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 1: 

“returning as search results ASR search results and phonetic search results
wherein the searching further comprises:
processing each word in the ASR transcript sequentially;
starting a new time segment to be used with phonetic processing when an ASR word is encountered with confidence below a threshold, wherein the new time segment start is based on at least one of: start time of the current low confidence ASR word, start or end time of the previous high confidence ASR word; start or end time of the N previous confidence words; and fixed time window added to or subtracted from any of the aforementioned values;
continuing processing each word in the ASR and incrementing the phonetic portion until an ASR transcript word is found with a confidence score equal to or above the threshold or until the end of the ASR transcript is reached;
setting the end of the of the time sequence and adding a master list of media segments requiring a phonetic index; and
continuing to process each word until the entire ASR transcript has been processed.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656